Citation Nr: 1759706	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected chronic lumbar strain prior to August 21, 2015, to include the propriety of the reduction from 20 to 10 percent, effective October 1, 2009.  

2.  Entitlement to a rating in excess of 20 percent for service-connected chronic lumbar strain for the period beginning August 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2000 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file. 

This appeal was most recently remanded by the Board in April 2017 for additional evidentiary development, including scheduling the Veteran for an updated VA examination, which was conducted in June 2017.  Thus, the Board finds substantial compliance with the April 2016 remand directives with respect to the issues decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998 when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  In June 2008, the RO granted service connection for chronic lumbar strain and assigned a 20 percent rating, effective August 26, 2007.  

2.  In a March 2009 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected chronic lumbar strain from 20 to 10 percent.  

3.  In a July 2009 rating decision, the RO discontinued the 20 percent rating for chronic lumbar strain and assigned a 10 percent rating, effective October 1, 2009.

4.  The February 2009 VA examination did not show improvement in the Veteran's lumbar spine disability allowing him to function better under the ordinary conditions of life and work.  

5.  Throughout the entire appeal period, the Veteran's service-connected chronic lumbar strain has been characterized by constant back pain with flare-ups that occur frequently and cause impairments on his job and daily life.  The Veteran's flexion has been limited to no more than 40 degrees, including as a result of his pain, after repetitive motion, and during flare-ups.  There is no evidence of favorable or unfavorable ankyloses affecting the lumbar spine or any associated neurologic abnormalities during the appeal period.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected chronic lumbar strain from 20 to 10 percent, effective October 1, 2009, was not proper, and the initial 20 percent rating is restored.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.3, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for a rating in excess of 20 percent for service-connected chronic lumbar strain are not met prior to and after August 21, 2015.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the June 2008 rating decision on appeal, the RO assigned an initial 20 percent rating for chronic lumbar strain, effective August 26, 2007, under 38 C.F.R. § 4.71a, DC 5237.  

The RO awarded the initial 20 percent rating based upon the findings of the October 2007 VA examination.  During the examination, the Veteran reported having pain, which he stated was 7 on a scale of 10.  He also reported having flare-ups of back pain every other day while laying down and lifting items.  The Veteran reported that his lumbar spine pain affected his job and daily life, particularly with lifting and carrying items on his back.  Objective examination revealed the Veteran's gait was normal and that he had muscle spasms with palpation of the spine.  The Veteran's range of motion was as follows: forward flexion to 90 degrees, extension to 10 degrees, lateral bending to the left and right to 25 degrees, and lateral rotation to the left and right to 30 degrees.  There was no additional limitation of motion with repetitive motion but there was pain on lateral bending.  

The June 2008 rating decision reflects that the RO assigned the initial 20 percent rating based upon the objective evidence of muscle spasms in the Veteran's lumbar spine, which it determined most closely approximated the criteria for a 20 percent rating.  

The Veteran was afforded another VA examination in February 2009 during which he continued to report having constant low back pain, which he stated remained 7 on a scale of 10 and was elicited by physical activity and lifting.  The examiner noted that the Veteran's lumbar spine condition affected his usual occupation as a result of pain, which occasionally limited some of his activities.  While objective examination did not reveal muscle spasms in the lumbar spine, the Veteran's range of motion was as follows: forward flexion to 70 degrees, extension to 10 degrees, lateral bending to the left and right to 10 degrees, and lateral rotation to the left to 15 degrees and to the right to 20 degrees.  The February 2009 examiner did not indicate whether and at which point the Veteran experienced pain while demonstrating range of motion but stated that pain, fatigue, weakness, and other factors did not result in additional limitation during repetitive use.  

Based on the findings of the February 2009 VA examination, the RO issued a July 2009 rating decision proposing to reduce the rating for the Veteran's chronic lumbar strain from 20 to 10 percent.  

In a July 2009 rating decision, the RO discontinued the 20 percent rating for chronic lumbar strain and assigned a 10 percent rating, effective October 1, 2009.  In that decision, the RO noted that a recent VA examination showed muscle spasm was absent and that the Veteran's flexion was between 60 and 85 degrees, while his combined range of motion was 135 degrees, which the RO stated warranted a 10 percent rating.  

The Veteran disagreed with the disability rating assigned to his chronic lumbar strain disability, as well as the reduction of the initial rating from 20 to 10 percent, and this appeal ensued.  

While the appeal was pending, the RO increased the rating assigned to his chronic lumbar strain to 20 percent, effective August 21, 2015.  See August 2015 rating decision.  

As a result, the Board will consider the appropriate disability rating assignable to the Veteran's chronic lumbar strain disability before and after August 21, 2015, beginning with whether the reduction of his initial rating was proper.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  A disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The procedural framework set forth in 38 C.F.R. § 3.105 (e) governing rating reductions is required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved to the point that the Veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014).  

Based on a review of the procedural history in this case, the Board finds that the RO complied with all of the requirements of 38 C.F.R. § 3.105 (e).  The Veteran was notified of his rights and given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105 (e).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 20 percent initial rating, which resulted in a reduction of the Veteran's benefits.

However, the Board finds that the Veteran's overall functional ability had not improved by October 2009.  While the RO was correct in noting that the Veteran's range of motion during the February 2009 VA examination did not meet the criteria for a 20 percent rating and that he no longer exhibited muscle spasms on objective examination, the Board notes that the evidence shows the Veteran's range of motion in fact decreased between the time of the October 2007 and February 2009 VA examinations and that he continued to experience constant back pain, which he stated was 7 on a scale of 10 and continuously limited his physical activities, such as lifting and working.  

After reviewing this evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence does not establish that the Veteran had an improvement in his lumbar spine disability which allowed him to function better under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421.  Accordingly, the reduction in rating for chronic lumbar strain from 20 percent to 10 percent was not proper, and restoration of the 20 percent rating from effective October 1, 2009 is granted.  

Next, the Board must determine whether the Veteran's chronic lumbar strain has warranted a rating in excess of 20 percent at any point since August 26, 2007.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A higher 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

After review of the evidence, the Board finds the preponderance of the evidence is against the grant of a rating in excess of 20 percent for service-connected chronic lumbar strain at any point during the appeal period.  

The pertinent evidence of record includes VA examination reports dated October 2007, February 2009, August 2015, and June 2017, as well as VA treatment records dated from July 2006 to August 2017.  

The preponderance of the evidence shows the Veteran's chronic lumbar strain has been manifested by constant pain in his low back with flare-ups of pain that occur frequently and cause impairments on his job and daily life, particularly with lifting and carrying items on his back.  The Veteran has consistently denied having bladder and bowel problems associated with his lumbar spine disability and, while he has occasionally endorsed having numbness in his lower extremities, the August 2015 VA examiner stated that the Veteran does not have any true radicular symptoms in his lower extremities and the other medical evidence of record does not reflect a diagnosis or any other indication of neuropathy or radiculopathy in his lower extremities.  

Significantly, the preponderance of the evidence does not reflect that the Veteran has manifested flexion limited to 30 degrees or ankylosis of any kind in his thoracolumbar spine, including as a result of pain, after repetitive motion, or during flare-ups.  Indeed, during the October 2007 examination, the Veteran's flexion was 90 degrees, with a combined range of motion of 210 degrees, while during the February 2009 examination, the his flexion was 70 degrees with a combined range of motion of 135 degrees.  A July 2014 VA treatment record also reflects that the Veteran's flexion was limited to 50 degrees due to pain.  Likewise, during the August 2015 examination, the Veteran's flexion was limited to 60 degrees with a combined range of motion of 190 degrees; however, after repetitive motion, his flexion was limited to 40 degrees, with an overall combined range of motion of 105 degrees.  

Pursuant to the April 2017 Board Remand, the Veteran was afforded another VA examination in June 2017, during which his flexion was limited to 60 degrees, with an overall combined range of motion of 155 degrees; however, his motion was additionally limited after repetitive motion, as his flexion was limited to 45 degrees with an overall combined range of motion of 120 degrees.  The Board notes that, although passive range of motion was not specifically measured as specifically requested by the Board, it is reasonable to assume that assisted or passive range of motion would be less limiting (or result in a smaller degree of flexion) than active motion, including after repetition.  Therefore, the Board finds that failure to measure passive motion is harmless error and an additional remand is not necessary.  See D'Aries, 22 Vet. App. at 105.  

Overall, as noted, the Veteran has not demonstrated the level of limited flexion or functional impairment, e.g., ankylosis, needed to warrant a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, including as a result of his pain, after repetitive motion, or during flare-ups.  See 38 C.F.R. § 4.71a, DC 5237.  Indeed, the Veteran's flexion has been limited to no more than 40 degrees, including as a result of his pain, after repetitive motion, and during flare-ups.  The Board acknowledges that the Veteran's range of motion has progressively worsened over the course of the appeal period but he has consistently manifested movement in all planes of excursion, which preponderates against a finding of ankylosis in the lumbar spine.  Therefore, a rating in excess of 20 percent is not warranted for the Veteran's chronic lumbar strain.  

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).  However, as noted, there is no lay or medical evidence showing the Veteran's chronic lumbar strain disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction or radiculopathy or neuropathy affecting the lower extremities.  Therefore, the Board finds a separate compensable rating is not warranted for neurologic abnormalities associated with the Veteran's chronic lumbar strain at any point during the appeal period.  

The Board has also considered whether additional staged ratings are appropriate in this case.  However, as noted above, the Veteran's symptomatology has been consistent with the level of disability contemplated by no more 20 percent rating since service connection was granted, effective August 26, 2007.  Therefore, assigning a staged rating is not warranted in this case. 

In sum, the Board finds that the preponderance of the evidence is against the award of an initial rating in excess of 20 percent for the Veteran's service-connected chronic lumbar strain.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating is denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Restoration of a 20 percent disability rating for service-connected chronic lumbar strain is granted, effective October 1, 2009.  

An initial rating in excess of 20 percent for service-connected chronic lumbar strain is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


